EXHIBIT 10.1

 

EQUIPMENT SCHEDULE

(Quasi Lease - Fixed Rate)

SCHEDULE NO. 006

DATED THIS  March 18, 2002

TO MASTER LEASE AGREEMENT

DATED AS OF May 10, 2001

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

General Electric Capital Corporation

 

Variagenics, Inc.

401 Merritt 7 Suite 23

 

60 Hamphire Street

Norwalk, CT 06856

 

Cambridge, MA 02139

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement”, said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.      Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the “Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Numbers

 

Year/Model and Type of Equipment

 

 

 

 

 

 

 

 

 

 

SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF.

 

B.            Financial Terms

 

1.

 

Advance Rent (if any):  $14,741.16.

 

6.

 

Lessee Federal Tax ID No.: 043182077.

2.

 

Capitalized Lessor’s Cost:  $597,358.71.

 

7.

 

Last Delivery Date:  3/18/02.

3.

 

Basic Term (No. of Months):  48 Months.

 

8.

 

Daily Lease Rate Factor:  .0822.

4.

 

Basic Term Lease Rate Factor:  2.467723.

 

9.

 

Interest Rate: 8.95% per annum.

5.

 

Basic Term Commencement Date:  4/1/02.

 

10.

 

Option Payment:  $1.00

 

11.                                 First Termination Date:  n/a ()  months
after the Basic Term Commencement Date.

 

12.                               Interim Rent:  For the period from and
including the Lease Commencement Date to the Basic Term Commencement Date
(“Interim  Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on  4/1/02.

 

13.                               Basic Term Rent.  Commencing on  4/1/02 and on
the same day of each month thereafter (each, a “Rent Payment Date”) during the
Basic Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of all
Equipment on this Schedule.

 

14.                                 Lessee agrees and acknowledges that the
Capitalized Lessor’s Cost of the Equipment as stated on the Schedule is equal to
the fair market value of the Equipment on the date hereof.

 

C.                                    Interest Rate:  Interest shall accrue from
the Lease Commencement Date through and including the date of termination of the
Lease.

 

D.            Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

--------------------------------------------------------------------------------


 

E.             Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF
FOR SUPPLIERS’ NAME. (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES
AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY
SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF
THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH
EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND
COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS
AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A
LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE
DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F.             Stipulated Loss and Termination Value Table*

 

Rental
Basic

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

Rental

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

1

 

100.532

 

104.506

 

25

 

54.979

 

57.483

 

2

 

98.792

 

102.704

 

26

 

52.899

 

55.342

 

3

 

97.039

 

100.890

 

27

 

50.803

 

53.185

 

4

 

95.272

 

99.062

 

28

 

48.692

 

51.013

 

5

 

93.493

 

97.221

 

29

 

46.565

 

48.824

 

6

 

91.700

 

95.367

 

30

 

44.422

 

46.620

 

7

 

89.894

 

93.500

 

31

 

42.264

 

44.400

 

8

 

88.074

 

91.619

 

32

 

40.089

 

42.164

 

9

 

86.241

 

89.725

 

33

 

37.898

 

39.912

 

10

 

84.394

 

87.817

 

34

 

35.690

 

37.643

 

11

 

82.533

 

85.895

 

35

 

33.466

 

35.358

 

12

 

80.659

 

83.959

 

36

 

31.226

 

33.056

 

13

 

78.770

 

82.009

 

37

 

28.969

 

30.738

 

14

 

76.868

 

80.045

 

38

 

26.695

 

28.403

 

15

 

74.951

 

78.067

 

39

 

24.404

 

26.051

 

16

 

73.020

 

76.075

 

40

 

22.095

 

23.681

 

17

 

71.074

 

74.068

 

41

 

19.770

 

21.295

 

18

 

69.114

 

72.047

 

42

 

17.428

 

18.891

 

19

 

67.140

 

70.011

 

43

 

15.067

 

16.469

 

20

 

65.150

 

67.961

 

44

 

12.690

 

14.031

 

21

 

63.146

 

65.895

 

45

 

10.294

 

11.574

 

22

 

61.127

 

63.815

 

46

 

7.881

 

9.099

 

23

 

59.093

 

61.720

 

47

 

5.450

 

6.607

 

24

 

57.044

 

59.609

 

48

 

3.000

 

4.096

 

 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

2

--------------------------------------------------------------------------------


 

G.            Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

 

 

 

 

 

 

Variagenics, Inc.

 

60 Hampshire Street, Cambridge, MA  02139

 

$

582,617.55

 

General Electric Capital Corporation

 

401 Merritt 7, Suite 23, Norwalk, CT  06856

 

$

14,741.16

 

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Equipment described in this Schedule and adding any other
collateral described herein and containing any other information required by the
applicable Uniform Commercial Code.  Further, Lessee irrevocably grants to
Lessor the power to sign Lessee’s name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment.

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

 

LESSOR:

 

LESSEE:

 

 

General Electric Capital Corporation

 

Variagenics, Inc.

 

 

 

 

 

 

By:

/s/  JOHN EDEL

 

By:

/s/ Richard P. Shea

 

 

 

 

Name:

John Edel

 

Name:

Richard P. Shea

 

 

 

 

 

Title:

SVP

 

Title:

CHIEF FINANCIAL OFFICER

 

3

--------------------------------------------------------------------------------


 

Exhibit A

Schedule 06

 

Company Name                    Variagenics, Inc

Equipment Location:           60 Hampshire st

                                                Cambridge, MA 02139

 

Item#

 

Supplier

 

Equip
Code

 

Description

 

QTY

 

Serial  #

 

Unit
Price

 

Ext
Price

 

Invoice
Total

 

Vendor
Total

 

PO #

 

Invoice #

 

Inv Date

 

Ck #

 

Ck Amt

 

Depreciated Amount

 

1

 

ABI

 

LAB

 

7900HT SDS 96 Well 200-240V

 

1

 

200325

 

90,000.00

 

90,000.00

 

 

 

 

 

8313

 

91403021

 

11/16/01

 

16649

 

146,298.17

 

 

 

 

 

 

 

LAB

 

KIT, Upgrade 384 Well Cycler 7900HT

 

1

 

 

 

5,000.00

 

5,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

600.00

 

600.00

 

$

 95,600.00

 

$

95,600.00

 

 

 

 

 

 

 

 

 

 

 

$

95,600.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

BOC Gases

 

LAB

 

Manifold for Tissue Culture lab

 

1

 

 

 

3,515.00

 

3,515.00

 

$

3,515.00

 

$

3,515.00

 

8135

 

350484

 

11/5/01

 

16473

 

3,515.00

 

$

3,515.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Bruker

 

LAB

 

Bruker BioFlex III

 

1

 

BT27230

 

151,194.00

 

151,194.00

 

$

30,238.90

 

 

 

7178

 

003483

 

9/28/01

 

14111

 

30,239.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

90,716.70

 

 

 

7178

 

003225

 

6/8/01

 

14255

 

90,716.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

30,238.90

 

 

 

7178

 

003130

 

4/30/01

 

13543

 

30,238.90

 

 

 

 

 

 

 

LAB

 

Scout 384

 

1

 

 

 

25,000.00

 

25,000.00

 

$

25,000.00

 

$

176,194.50

 

 

 

1290000339

 

11/14/01

 

16656

 

25,000.00

 

$

164,098.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Carl Zeiss MicroImaging

 

LAB

 

Palm Robot-Microbeam

 

1

 

000611

 

160,638.00

 

160,638.00

 

 

 

 

 

8291

 

42006554

 

12/6/01

 

16817

 

170,155.50

 

 

 

 

 

 

LAB

 

A-Plan 5x/.12

 

1

 

 

 

319.00

 

319.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Fluar 20x/.75

 

1

 

 

 

2,364.00

 

2,364.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Installation/Introduction

 

1

 

 

 

6,120.00

 

6,120.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

714.50

 

714.50

 

$

170,155.50

 

$

170,155.50

 

 

 

 

 

 

 

 

 

 

 

$

170,155.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

MJ Research

 

LAB

 

DNA Engine Thermal Cycler

 

1

 

EN016383

 

5,495.00

 

5,495.00

 

 

 

 

 

8312

 

203653

 

11/27/01

 

16751

 

7,517.00

 

 

 

 

 

 

 

LAB

 

Alpha Engine, 96V

 

1

 

AL048008

 

1,995.00

 

1,995.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

27.00

 

27.00

 

$

7,517.00

 

$

7,517.00

 

 

 

 

 

 

 

 

 

 

 

$

7,517.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Optical Analysis Corp.

 

LAB

 

SZ6045; Stereo Body, Zoom 1.0-6.3x, Zoom Ratio 6.3:1

 

1

 

120941

 

1,897.00

 

1,897.00

 

 

 

 

 

8123

 

0213253-IN

 

10/31/01

 

16402

 

3,477.77

 

 

 

 

 

 

 

LAB

 

GSWH10X; GSWH 10X Eyepiece

 

2

 

 

 

112.00

 

224.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Large Reflected Light Base

 

1

 

 

 

559.00

 

559.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

SZ-STB1;B&L Style Bonder Arm for SZ Stereos

 

1

 

 

 

225.00

 

225.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Adapter for Large Table Stand SZ-STL

 

1

 

 

 

69.00

 

69.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Fostec Light Source

 

1

 

 

 

325.00

 

325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

JCR21V-150W Projector Lamp

 

1

 

 

 

30.00

 

30.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Gooseneck, Dual, Chrome

 

1

 

 

 

188.00

 

188.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Spot Lens

 

2

 

 

 

31.00

 

62.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

B&W Stage Plate for Stereos

 

1

 

 

 

19.00

 

19.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Misc

 

Discount

 

1

 

 

 

-181.40

 

-181.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

31.17

 

31.17

 

$

3,447.77

 

$

3,447.77

 

 

 

 

 

 

 

 

 

 

 

$

3,477.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Packard Instrument

 

LAB

 

Multiprobe II HT EX w/computer

 

1

 

 

 

150,040.00

 

150,040.00

 

$

150,040.00

 

$

150,040.00

 

7207

 

2040137B

 

6/15/01

 

15147

 

150,040.00

 

$

135,036.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

VWR

 

LAB

 

17.2ft Freezer

 

1

 

 

 

4,882.50

 

4,882.50

 

$

4,882.50

 

 

 

7875

 

8642473

 

8/24/01

 

14981

 

10,369.82

 

 

 

 

 

VWR

 

LAB

 

FRZR UPRT VAL 17.2ft

 

1

 

x01L-549554-xl

 

6,300.00

 

6,300.00

 

$

6,300.00

 

 

 

8026

 

8857350

 

9/19/01

 

15231

 

 

 

 

 

 

 

VWR

 

LAB

 

Primus 96 w/ High Pressure Lid

 

1

 

015.0801.1358

 

6,776.00

 

6,776.00

 

$

6,776.00

 

$

17,958.50

 

8245

 

9323422

 

11/1/01

 

16779

 

10,192.80

 

$

17,958.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING TOTAL

 

 

 

 

 

 

 

$

624,427.77

 

$

624,427.77

 

$

624,427.77

 

 

 

 

 

 

 

 

 

 

 

$

597,358.71

 

 

 

Variagenics, Inc.

BY:

/s/  RPS

 

TITLE:

  CFO

 

 

 

4

--------------------------------------------------------------------------------


 

ANNEX B

 

BILL OF SALE

 

FOR Five Hundred Ninety Seven Thousand Three Hundred Fifty Eight and —71/00
($597,358.71) AND OTHER VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, VARIAGENICS, INC. (the “Seller”) does hereby
sell, transfer and deliver to General Electric Capital Corporation (the
“Buyer”), its successors and assigns, all of Seller’s right, title and interest
in and to the following equipment (the “Equipment”):

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

TO HAVE AND TO HOLD the same unto the Buyer, its successors and assigns,
forever.

 

The Seller warrants and represents that it owns (and has good and marketable
title to) the Equipment free and clear of all liens and encumbrances, and has
full power, right and authority to convey title thereto to the Buyer.  The
foregoing warranty of title shall inure to the benefit of any purchaser of the
Equipment from the Buyer and to General Electric Capital Corporation which is
financing the purchase of the Equipment by the Buyer.

 

Except for the foregoing warranty of title, the Equipment is sold, “AS-IS”,
“WHERE-IS”, without warranty of merchantability or fitness.

 

IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed by a
duly authorized officer this           day of                 ,

 

 

VARIAGENICS, INC.

 

 

 

 

(Seller)

 

 

 

 

 

By:

  /s/ Richard P. Shea

 

 

 

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

EQUIPMENT SCHEDULE

(Quasi Lease - Fixed Rate)

SCHEDULE NO. 007

DATED THIS March 18, 2002

TO MASTER LEASE AGREEMENT

DATED AS OF May 10, 2001

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

General Electric Capital Corporation

Variagenics, Inc.

401 Merritt 7 Suite 23

60 Hamphire Street

Norwalk, CT 06856

Cambridge, MA 02139

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement”, said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.      Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the “Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Numbers

 

Year/Model and Type of Equipment

 

SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF.

 

B.            Financial Terms

1.

 

Advance Rent (if any):  $3,288.10.

 

6.

 

Lessee Federal Tax ID No.: 043182077.

2.

 

Capitalized Lessor’s Cost:  $104,696.16.

 

7.

 

Last Delivery Date: 3/18/02.

3.

 

Basic Term (No. of Months):  36 Months.

 

8.

 

Daily Lease Rate Factor:  .1046.

4.

 

Basic Term Lease Rate Factor:  3.140609.

 

9.

 

Interest Rate: 8.64% per annum.

5.

 

Basic Term Commencement Date:  4/1/02.

 

10.

 

Option Payment:  $1.00

 

11.                                 First Termination Date:  n/a ()  months
after the Basic Term Commencement Date.

 

12.                               Interim Rent:  For the period from and
including the Lease Commencement Date to the Basic Term Commencement Date
(“Interim  Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on 4/1/02.

 

13.                               Basic Term Rent.  Commencing on 4/1/02 and on
the same day of each month thereafter (each, a “Rent Payment Date”) during the
Basic Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the
Basic Term Lease Rate Factor times the Capitalized Lessor’s Cost of all
Equipment on this Schedule.

 

14.                                 Lessee agrees and acknowledges that the
Capitalized Lessor’s Cost of the Equipment as stated on the Schedule is equal to
the fair market value of the Equipment on the date hereof.

 

C.                                    Interest Rate:  Interest shall accrue from
the Lease Commencement Date through and including the date of termination of the
Lease.

 

D.                                    Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

6

--------------------------------------------------------------------------------


 

E.             Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF
FOR SUPPLIERS’ NAME. (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES
AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY
SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF
THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH
EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND
COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS
AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A
LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE
DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F.             Stipulated Loss and Termination Value Table*

 

Rental Basic

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

Rental

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

1

 

99.859

 

103.824

 

19

 

53.084

 

55.589

 

2

 

97.416

 

101.300

 

20

 

50.304

 

52.728

 

3

 

94.955

 

98.758

 

21

 

47.504

 

49.847

 

4

 

92.477

 

96.198

 

22

 

44.684

 

46.946

 

5

 

89.980

 

93.621

 

23

 

41.843

 

44.024

 

6

 

87.466

 

91.026

 

24

 

38.982

 

41.082

 

7

 

84.934

 

88.412

 

25

 

36.101

 

38.119

 

8

 

82.383

 

85.780

 

26

 

33.198

 

35.136

 

9

 

79.814

 

83.130

 

27

 

30.275

 

32.132

 

10

 

77.226

 

80.461

 

28

 

27.331

 

29.107

 

11

 

74.620

 

77.774

 

29

 

24.365

 

26.060

 

12

 

71.995

 

75.068

 

30

 

21.379

 

22.992

 

13

 

69.351

 

72.343

 

31

 

18.370

 

19.903

 

14

 

66.689

 

69.599

 

32

 

15.340

 

16.792

 

15

 

64.006

 

66.836

 

33

 

12.289

 

13.659

 

16

 

61.305

 

64.054

 

34

 

9.215

 

10.504

 

17

 

58.584

 

61.252

 

35

 

6.119

 

7.327

 

18

 

55.844

 

58.430

 

36

 

3.001

 

4.128

 

 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.            Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

 

 

 

 

 

 

Variagenics, Inc.

 

60 Hampshire Street, Cambridge, MA  02139

 

$

101,408.06

 

General Eletric Capital Corporation

 

401 Merritt 7, Suite 23, Norwalk, CT  06856

 

$

3,288.10

 

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

7

--------------------------------------------------------------------------------


 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

Lessee hereby authorizes Lessor to file a financing statement and amendments
thereto describing the Equipment described in this Schedule and adding any other
collateral described herein and containing any other information required by the
applicable Uniform Commercial Code.  Further, Lessee irrevocably grants to
Lessor the power to sign Lessee’s name and generally to act on behalf of Lessee
to execute and file financing statements and other documents pertaining to any
or all of the Equipment.

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:

 

LESSEE:

 

General Electric Capital Corporation

 

Variagenics, Inc.

 

 

 

 

 

By:

/s/  John Edel

 

By:

/s/  Richard P. Shea

 

 

 

 

Name:

John Edel

 

Name:

Richard P. Shea

 

 

 

 

 

Title:

SVP

 

Title:

CHIEF FINANCIAL OFFICER

 

8

--------------------------------------------------------------------------------


 

Exhibit A

Schedule 07

 

Company Name                    Variagenics, Inc

Equipment Location:           60 Hampshire st

                                                Cambridge, MA 02139

 

 

 

 

Equip
Code

 

 

 

 

 

 

 

Unit
Price

 

Ext.
Price

 

Invoice
Total

 

Vendor
Total

 

 

 

 

 

 

 

 

 

 

 

 

 

Item#

 

Supplier

 

 

Description

 

QTY

 

Serial  #

 

 

 

 

 

PO #

 

Invoice #

 

Inv Date

 

CK#

 

CK
Amount

Depreciated
Amoumt

 

2

 

ADTech

 

OFC

 

Cable

 

1

 

 

 

80.00

 

80.00

 

 

 

 

 

8136

 

101317

 

11/20/01

 

16801

 

5,589.00

 

 

 

 

 

 

 

OFC

 

FS-2000 Conference technology soundman sys

 

1

 

 

 

2,450.00

 

2,450.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFC

 

PCM-1 Conference technology premier telephone interface

 

1

 

 

 

1,850.00

 

1,850.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOFT

 

Installation Labor

 

1

 

 

 

880.00

 

880.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOFT

 

General Administration

 

1

 

 

 

110.00

 

110.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales tax

 

1

 

 

 

219.00

 

219.00

 

$

5,589.00

 

$

5,589.00

 

 

 

 

 

 

 

 

 

 

 

$

5,589.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

CDW

 

COMP

 

3COM MHZ 10/100 LAN CARDBUS

 

5

 

3ccfe575ct

 

124.99

 

624.95

 

 

 

 

 

8083

 

EO19627

 

11/2/01

 

15196

 

7,916.00

 

 

 

 

 

 

 

COMP

 

OBI-IBM TP 24x-10x CDR Ultrabay 2000

 

5

 

 

 

123.99

 

619.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Kingston 128 MB IBM TP 390x Series

 

10

 

 

 

34.99

 

349.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IMB TP A22E 6/800 15 GB 64MB w98

 

5

 

1s265525u78ff222,
1s265525u78ff234,
1s265525u78ff253,
1s265525u78ff254,
1s265525u78ff266

 

1,279.99

 

6,399.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Aode Illustrator v9.0

 

1

 

 

 

388.70

 

388.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

ISI research endnote v5

 

1

 

 

 

168.98

 

168.98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

70.36

 

70.36

 

$

8,622.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

3 Apple I Book Computers

 

3

 

SUV1342MSLAN,
SUV1342NRLAN,
SUV1342N8LAN

 

1,293.61

 

3,880.83

 

 

 

 

 

8228

 

ES20165

 

11/29/01

 

16378

 

5,561.00

 

 

 

 

 

 

 

COMP

 

Simple 128MB APPLE Power book G3 2000

 

3

 

 

 

36.99

 

110.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

43.64

 

43.64

 

$

4,035.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

ADAPTEC SCSI Raid 341OS Kit

 

1

 

1917400

 

1,029.89

 

1,029.89

 

 

 

 

 

8242

 

ES51109

 

10/31/01

 

16378

 

5,561.00

 

 

 

 

 

 

 

COMP

 

INTEL PIII 1GHz

 

1

 

BX80526c1000256

 

299.95

 

299.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

 21.33

 

21.33

 

$

1,351.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

SuperMicro ATX MBD DP3 FCPGA

 

1

 

SR305829

 

639.45

 

639.45

 

 

 

 

 

8242

 

ES70926

 

12/1/01

 

16595

 

1,914.53

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

16.22

 

16.22

 

$

655.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

5.49

 

5.49

 

$

5.49

 

$

14,670.56

 

 

 

 

 

 

 

 

 

 

 

$

14,670.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Dell

 

COMP

 

Dell 1503FP, 15 inch

 

10

 

 

 

399.00

 

3,990.00

 

 

 

 

 

7952

 

646100743

 

9/7/01

 

14874

 

4,299.75

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

105.00

 

105.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

204.75

 

204.75

 

$

4,299.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Celeron 900/100/128,GX50

 

10

 

 

 

629.00

 

6,290.00

 

 

 

 

 

7952

 

646099325

 

9/11/01

 

14934

 

7,602.02

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

950.00

 

950.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

362.02

 

362.02

 

$

7,602.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Dimension 8200 Series, Pentium 4 Processor at 2.0GHx

 

1

 

 

 

1,747.00

 

1,747.00

 

 

 

 

 

8120

 

670363746

 

10/15/01

 

15263

 

2,217.03

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

90.00

 

90.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

91.86

 

91.86

 

$

1,928.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOFT

 

MOL-5.0 Open Bus. Project 200 VLIC

 

9

 

 

 

329.58

 

2,966.22

 

 

 

 

 

8248

 

684725401

 

11/4/01

 

16382

 

3,493.53

 

 

 

 

 

 

 

SOFT

 

MOL-5.0 Open Bus. Visio Pro 20 02 VLIC

 

1

 

 

 

356.94

 

356.94

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOFT

 

MOL-5.0 Open Bus. Visio Pro 20 02 VLIC

 

1

 

 

 

0.01

 

0.01

 

$

3,323.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Dell PowerEdge 1550, 1GHz/133

 

1

 

C0RH111

 

3,033.00

 

3,033.00

 

 

 

 

 

 

 

692440597

 

11/26/01

 

16736

 

3,289.65

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

100.00

 

100.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Tax

 

1

 

 

 

156.65

 

156.65

 

$

3,289.65

 

$

20,443.45

 

 

 

 

 

 

 

 

 

 

 

$

20,443.45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

General Technics

 

COMP

 

IPC Case 3 Bay 1 U ATX 200W

 

10

 

 

 

216.75

 

2,167.50

 

 

 

 

 

7702

 

26960

 

7/18/01

 

14481

 

16,421.22

 

 

 

 

 

 

 

COMP

 

Intell PIII FC uATX MB, Video Lan Audio

 

10

 

 

 

190.00

 

1,900.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Intell PIII FC 800 MHz CPU

 

10

 

 

 

219.75

 

2,197.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Super Copper Coller

 

10

 

 

 

10.75

 

107.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

256mb PC133 SDRAM DIMM Memory

 

20

 

 

 

68.00

 

1,360.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

1.44m Floppy Drive (3.5)

 

10

 

 

 

24.00

 

240.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

63.90

 

63.90

 

$

8,036.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IPC Case 3 Bay 1 U ATX 200W

 

10

 

 

 

216.75

 

2,167.50

 

 

 

 

 

7621

 

2685

 

 

 

14481

 

16,421.22

 

 

 

 

 

 

 

COMP

 

Intell PIII FC uATX MB, Video Lan Audio

 

10

 

 

 

190.00

 

1,900.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Intell PIII FC 800 MHz CPU

 

10

 

 

 

232.50

 

2,325.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Super Copper Coller

 

10

 

 

 

10.75

 

107.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

256mb PC133 SDRAM DIMM Memory

 

20

 

 

 

79.00

 

1,580.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

1.44m Floppy Drive (3.5)

 

10

 

 

 

24.00

 

240.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

64.82

 

64.82

 

$

8,384.82

 

$

16,421.22

 

 

 

 

 

 

 

 

 

 

 

$

14,779.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Image Technology

 

COMP

 

Print/Scan System

 

1

 

023BJ003

 

2,995.00

 

2,995.00

 

 

 

 

 

 

 

12635A 1

 

9/18/01

 

14946

 

3,144.75

 

 

 

 

 

 

 

TAX

 

Tax

 

1

 

 

 

149.75

 

149.75

 

$

3,144.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Ricoh Fax

 

1

 

430271

 

1,175.00

 

1,175.00

 

 

 

 

 

8418

 

13770A 1

 

12/11/01

 

16844

 

1,563.75

 

 

 

 

 

 

 

TAX

 

Tax

 

1

 

 

 

58.75

 

58.75

 

$

1,233.75

 

$

4,378.50

 

 

 

 

 

 

 

 

 

 

 

$

4,378.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Laboratory System Inc.

 

COMP

 

Isalnd Bench Assembly

 

2

 

 

 

 10,820.00

 

21,640.00

 

 

 

 

 

7818

 

1750

 

11/6/01

 

16443

 

26,510.00

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

3,788.00

 

3,788.00

 

$

25,428.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

6-foot fume hood assembly

 

1

 

 

 

5,874.00

 

5,874.00

 

 

 

 

 

8236

 

1754

 

12/19/01

 

16942

 

6,100.00

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

226.00

 

226.00

 

$

6,100.00

 

$

31,528.00

 

 

 

 

 

 

 

 

 

 

 

$

31,528.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

MicroWarehouse

 

COMP

 

HP ScanJet Scanner

 

1

 

STW143A0738

 

954.00

 

954.00

 

 

 

 

 

7748

 

P72422350001

 

7/26/01

 

14540

 

981.31

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

29.31

 

29.31

 

$

983.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

HDD SGT Barracuda 180 181.6GB

 

4

 

 

 

1,549.95

 

6,199.80

 

 

 

 

 

8241

 

P78176770103

 

10/31/01

 

16445

 

6,209.79

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

9.99

 

9.99

 

$

6,209.79

 

$

7,193.10

 

 

 

 

 

 

 

 

 

 

 

$

7,094.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

P.C. Connection

 

COMP

 

40GB EIDE Ultra

 

8

 

 

 

103.90

 

831.20

 

 

 

 

 

7921

 

31973532

 

9/4/01

 

14830

 

2,233.55

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

20.65

 

20.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

41.56

 

41.56

 

$

893.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

40GB EIDE Ultra

 

12

 

 

 

103.90

 

1,246.80

 

 

 

 

 

 

 

31957322

 

8/29/01

 

14830

 

2,233.55

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

31.00

 

31.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Tax

 

1

 

 

 

62.34

 

62.34

 

$

1,340.14

 

$

2,233.55

 

 

 

 

 

 

 

 

 

 

 

$

2,233.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Peak Technologies

 

COMP

 

Printers TLP3742ps

 

2

 

47370560,
47370552

 

542.00

 

1,084.00

 

 

 

 

 

7763

 

B081000161

 

7/27/01

 

14721

 

2,899.54

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

12.46

 

12.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

54.20

 

54.20

 

$

1,150.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Printers TLP3742ps

 

3

 

47370586,
47370541,
47370573

 

542.00

 

1,626.00

 

 

 

 

 

7547

 

B072700060

 

 

 

14721

 

2,899.54

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

41.58

 

41.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

81.30

 

81.30

 

$

1,748.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Peak Technologies

 

COMP

 

Printers TLP3742ps

 

2

 

 

 

563.00

 

1,126.00

 

 

 

 

 

8215

 

B110600179

 

11/6/01

 

16448

 

1,194.76

 

 

 

 

 

 

 

FRT

 

Shipping

 

1

 

 

 

12.46

 

12.46

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

56.30

 

56.30

 

$

1,194.76

 

$

4,094.30

 

 

 

 

 

 

 

 

 

 

 

$

3,979.23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING TOTAL

 

 

 

 

 

 

 

 

 

$

106,551.68

 

$

106,551.68

 

 

 

 

 

 

 

 

 

 

 

$

104,696.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Variagenics, Inc.

BY:

/s/  RPS

 

TITLE:

  CFO

 

 

 

9

--------------------------------------------------------------------------------


 

ANNEX B

 

BILL OF SALE

 

FOR One Hundred Four Thousand Six Hundred Ninety Six and —16/00 ($104,696.16)
AND OTHER VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, VARIAGENICS, INC. (the “Seller”) does hereby sell, transfer
and deliver to General Electric Capital Corporation (the “Buyer”), its
successors and assigns, all of Seller’s right, title and interest in and to the
following equipment (the “Equipment”):

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

TO HAVE AND TO HOLD the same unto the Buyer, its successors and assigns,
forever.

 

The Seller warrants and represents that it owns (and has good and marketable
title to) the Equipment free and clear of all liens and encumbrances, and has
full power, right and authority to convey title thereto to the Buyer.  The
foregoing warranty of title shall inure to the benefit of any purchaser of the
Equipment from the Buyer and to General Electric Capital Corporation which is
financing the purchase of the Equipment by the Buyer.

 

Except for the foregoing warranty of title, the Equipment is sold, “AS-IS”,
“WHERE-IS”, without warranty of merchantability or fitness.

 

IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed by a
duly authorized officer this          day of                ,

 

 

VARIAGENICS, INC.

 

 

 

(Seller)

 

 

 

 

 

 

By:

  /s/ Richard P. Shea

 

 

 

 

 

Title:

  Chief Finanical Officer

 

 

10

--------------------------------------------------------------------------------